



Exhibit 10.3
 


AMENDED AND RESTATED PERFORMANCE GUARANTY
This AMENDED AND RESTATED PERFORMANCE GUARANTY (as amended, supplemented or
otherwise modified from time to time, this “Performance Guaranty”), dated as of
May 5, 2017, is made by Owens corning, a Delaware corporation (the “Performance
Guarantor”), in favor of PNC Bank, National Association (“PNC”), as
administrator (together with its successors and assigns in such capacity, the
“Administrator”), for the benefit of itself, the Purchasers, the Purchaser
Agents and their respective successors and assigns under the Receivables
Purchase Agreement (as defined below). Capitalized terms used, but not otherwise
defined herein shall have the respective meanings assigned thereto in the
Receivables Purchase Agreement referred to below or, if not defined therein, the
respective meanings assigned thereto in the Sale Agreement referred to below.
PRELIMINARY STATEMENTS:
(1)    Owens Corning Sales, LLC, a Delaware limited liability company (“OC
Sales”), and Owens Corning Receivables LLC, a Delaware limited liability company
(the “SPV”), have entered into that certain Purchase and Sale Agreement, dated
as of March 31, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Sale Agreement”), pursuant to which OC Sales is selling
and contributing to, and will from time to time hereafter sell and contribute,
to the SPV, Receivables and Related Rights.
(2)    Concurrently herewith, the SPV, as Seller, OC Sales, as initial Servicer,
the various Purchasers and Purchaser Agents from time to time party thereto, the
Administrator and PNC Capital Markets LLC, as Structuring Agent, are entering
into that certain Second Amended and Restated Receivables Purchase Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”), pursuant to
which (i) the Purchasers will from time to time make purchases of, and
reinvestments in, Receivables and Related Security, (ii) the LC Banks will issue
Letters of Credit to the SPV or its designees, (iii) the SPV has granted a
security interest in the Pool Receivables and Related Security to the
Administrator for the benefit of itself, the Purchasers, the Purchaser Agents
and their respective successors and assigns, (iv) the SPV has assigned to the
Administrator (for the benefit of itself, the Purchaser Agents and the
Purchasers) all of the SPV’s rights, interests and claims under the Sale
Agreement, and (v) OC Sales will service the Pool Receivables.
(3)    The Performance Guarantor is the direct owner of 100% of the outstanding
membership interests and other equity interests of OC Sales. OC Sales is the
direct owner of, and through its ownership of OC Sales, the Performance
Guarantor is the indirect owner of, 100% of the outstanding membership interests
and other equity interests of the SPV.
(4)    The Performance Guarantor’s execution and delivery of this Performance
Guaranty are conditions precedent to the effectiveness of the Receivables
Purchase Agreement.
(5)    The Performance Guarantor has determined that its execution and delivery
of this Performance Guaranty is in its best interests because, inter alia, the
Performance Guarantor (individually) and the Performance Guarantor and its
Affiliates (collectively) will derive substantial direct and indirect benefit
from (i) OC Sales’ sales and contributions to the SPV from time to time under
the Sale Agreement, (ii) OC Sales’ servicing of the Pool Receivables under the
Receivables Purchase Agreement and (iii) the financial accommodations made by
the Purchasers to the SPV from time to time under the Receivables Purchase
Agreement.





--------------------------------------------------------------------------------





NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Performance Guarantor hereby agrees as follows:
SECTION 1.Unconditional Undertaking; Enforcement. The Performance Guarantor
hereby unconditionally and irrevocably undertakes and assures for the benefit of
the Administrator (including, without limitation, as assignee of the SPV’s
rights, interests and claims under the Sale Agreement), the Purchasers and the
Purchaser Agents the due and punctual performance and observance by OC Sales (or
any of its successors and assigns) of the terms, covenants, indemnities,
conditions, agreements, undertakings and obligations on the part of OC Sales to
be performed or observed by the it under the Sale Agreement, the Receivables
Purchase Agreement and each of the other Transaction Documents to which OC Sales
is a party, including, without limitation, any agreement or obligation of OC
Sales to pay any indemnity or make any payment in respect of any applicable
dilution adjustment or repurchase obligation under any such Transaction
Document, in each case on and subject to the conditions set forth in the
applicable Transaction Documents as the same shall be amended or otherwise
modified and in effect from time to time (all such terms, covenants,
indemnities, conditions, agreements, undertakings and obligations on the part of
OC Sales to be paid, performed or observed by it being collectively called the
“Guaranteed Obligations”). Without limiting the generality of the foregoing, the
Performance Guarantor agrees that if OC Sales shall fail in any manner
whatsoever to perform or observe any of the Guaranteed Obligations when the same
shall be required to be performed or observed under any applicable Transaction
Document, then the Performance Guarantor will itself duly and punctually perform
or observe or cause to be performed or observed the Guaranteed Obligations. It
shall not be a condition to the accrual of the obligation of the Performance
Guarantor hereunder to perform or to observe any Guaranteed Obligation that the
Administrator, any Purchaser, any Purchaser Agent, the SPV or any other Person
shall have first made any request of or demand upon or given any notice to the
Performance Guarantor, OC Sales, the SPV or any of their respective successors
and assigns or have initiated any action or proceeding against the Performance
Guarantor, OC Sales, the SPV or any of their respective successors and assigns
in respect thereof. The Administrator (on behalf of the Purchasers, the
Purchaser Agents and their successors and assigns) may proceed to enforce the
obligations of the Performance Guarantor under this Performance Guaranty without
first pursuing or exhausting any right or remedy which the Administrator, any
Purchaser Agent or any Purchaser may have against OC Sales, the SPV, any other
Person, the Pool Receivables or any other property. The Performance Guarantor
agrees that its obligations under this Performance Guaranty shall be
irrevocable. For the sake of clarity, it is expressly acknowledged that the
Guaranteed Obligations do not include any recourse for non-payment or late
payment of the Pool Receivables due solely to the bankruptcy, insolvency or lack
of creditworthiness of the related Obligor or for which payment of any
Guaranteed Obligations would otherwise constitute recourse to the Performance
Guarantor or OC Sales for uncollectible Pool Receivables.


SECTION 2.Validity of Obligations. (a) The Performance Guarantor agrees that its
obligations under this Performance Guaranty shall be absolute and unconditional,
irrespective of (i) the validity, enforceability, avoidance, subordination,
discharge, or disaffirmance by any Person (including a trustee in bankruptcy) of
the Guaranteed Obligations, (ii) the absence of any attempt by the
Administrator, any Purchaser Agent, any Purchaser or the SPV to collect any
Receivables, or to obtain performance or observance of the Guaranteed
Obligations from OC Sales or any other Person, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by the Administrator, any
Purchaser Agent, any Purchaser or the SPV with respect to any provision of any
agreement or instrument evidencing the Guaranteed Obligations, (iv) any change
of the time, manner or place of performance of, or in any other term of any of
the Guaranteed Obligations, including, without limitation, any amendment to or
modification of any of the Transaction Documents, (v) any law, rule, regulation
or order of any jurisdiction affecting any term of any of the Guaranteed
Obligations, or rights of the Administrator, any Purchaser Agent, any Purchaser
or the SPV with respect thereto, (vi) the failure by the Administrator, any
Purchaser Agent, any Purchaser or the SPV to take





--------------------------------------------------------------------------------





any steps to perfect and maintain perfected its interest in any Receivable or
other property or in any security or collateral related to the Guaranteed
Obligations, (vii) any failure to obtain any authorization or approval from or
other action by or to notify or file with, any governmental authority or
regulatory body required in connection with the performance of the obligations
hereunder by the Performance Guarantor, (viii) any impossibility or
impracticability of performance, illegality, force majeure, any act of
government, or other circumstances which might constitute a default available
to, or a discharge of OC Sales, the SPV or the Performance Guarantor, or any
other circumstance, event or happening whatsoever whether foreseen or unforeseen
and whether similar to or dissimilar to anything referred to above, (ix) any
manner of application of collateral or any other assets of OC Sales or the SPV,
or proceeds thereof, to satisfy all or any of the Guaranteed Obligations or as
otherwise permitted under the Transaction Documents, or any manner of sale or
other disposition of any collateral for all or any of the Guaranteed Obligations
or as otherwise permitted under the Transaction Documents, and (x) any change,
restructuring or termination of the corporate structure or existence of OC
Sales, the SPV, the Performance Guarantor or any other Person or the equity
ownership, existence, control, merger, consolidation or sale, lease or transfer
of any of the assets of any such Person, or any bankruptcy, insolvency, winding
up, dissolution, liquidation, receivership, assignment for the benefit of
creditors, arrangement, composition, readjustment or reorganization of, or
similar proceedings affecting, OC Sales, the SPV or any of their assets or
obligations. The Performance Guarantor waives all set-offs and counterclaims and
all presentments, demands of performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Performance Guaranty. The Performance Guarantor’s obligations under this
Performance Guaranty shall not be limited if the Administrator, any Purchaser
Agent or any Purchaser is precluded for any reason (including, without
limitation, the application of the automatic stay under Section 362 of the
Bankruptcy Code) from enforcing or exercising any right or remedy with respect
to the Guaranteed Obligations, and the Performance Guarantor shall perform or
observe, upon demand, the Guaranteed Obligations that would otherwise have been
due and performable or observable by OC Sales had such right and remedies been
permitted to be exercised.


(b)    Should any money due or owing under this Performance Guaranty not be
recoverable from the Performance Guarantor due to any of the matters specified
above in Section 2(a), then, in any such case, such money shall nevertheless be
recoverable from the Performance Guarantor as though the Performance Guarantor
were principal debtor in respect thereof and not merely a guarantor and shall be
paid by the Performance Guarantor forthwith. The Performance Guarantor further
agrees that, to the extent that any Person makes a payment or payments to the
Administrator, any Purchaser Agent or any Purchaser in respect of any Guaranteed
Obligation, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to such Person or to the estate, trustee, or receiver of
such Person or to any other party, including, without limitation, the
Performance Guarantor, under any bankruptcy, insolvency or similar state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, the Guaranteed Obligations or any part thereof which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the date such initial payment, reduction or
satisfaction occurred.
SECTION 3.Reinstatement, etc. The Performance Guarantor agrees that this
Performance Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment (in whole or in part) of any of the
Guaranteed Obligations is rescinded or must otherwise be restored by the
Administrator, any Purchaser Agent or any Purchaser for any reason whatsoever
(including, without limitation, upon the insolvency, bankruptcy or
reorganization of OC Sales or the SPV), as though such payment had not been
made.


SECTION 4.Waiver. The Performance Guarantor hereby waives promptness, diligence,
notice of acceptance, notice of default by OC Sales or by the SPV, notice of the
incurrence of any Guaranteed Obligation





--------------------------------------------------------------------------------





and any other notice with respect to any of the Guaranteed Obligations and this
Performance Guaranty, and any other document related thereto or to any of the
Transaction Documents and any requirement that the Administrator, any Purchaser
Agent, any Purchaser or the SPV exhaust any right or take any action against OC
Sales, the SPV, any other Person or any property. The Performance Guarantor
warrants to the Administrator (for the benefit of itself, the Purchasers and the
Purchaser Agents) that it has adequate means to obtain from OC Sales and the SPV
on a continuing basis, all information concerning the financial condition of
such entities, and that it is not relying on the Administrator, any Purchaser
Agent or any Purchaser to provide such information either now or in the future.


SECTION 5.Subrogation. The Performance Guarantor hereby waives all rights of
subrogation (whether contractual or otherwise) to the claims, if any, of the
Administrator, any Purchaser Agent or any Purchaser against OC Sales and the SPV
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from OC Sales or the SPV which may otherwise have
arisen in connection with this Performance Guaranty until one year and one day
have elapsed since the payment and performance in full of all the Guaranteed
Obligations.


SECTION 6.Representations and Warranties. The Performance Guarantor represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser on
the date hereof that:


(a)Existence and Power. The Performance Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except where failure to have
such licenses, authorizations, consents or approvals would not be reasonably
expected to have a Material Adverse Effect on the Performance Guarantor.


(b)Corporate and Governmental Authorization, Contravention. The execution,
delivery and performance by the Performance Guarantor of this Performance
Guaranty are within the Performance Guarantor’s organizational powers, have been
duly authorized by all necessary organizational action, require no action by or
in respect of, or filing with, any governmental body, agency or official, and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or bylaws of the
Performance Guarantor or of any judgment, injunction, order or decree or
agreement or other material instrument binding upon the Performance Guarantor or
result in the creation or imposition of any lien on assets of the Performance
Guarantor.


(c)Binding Effect of Agreement. This Performance Guaranty constitutes the legal,
valid and binding obligations of the Performance Guarantor enforceable against
the Performance Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.


(d)Accuracy of Information. All written information heretofore furnished by the
Performance Guarantor to the Administrator, any Purchaser Agent or any Purchaser
pursuant to or in connection with this Performance Guaranty or any other
Transaction Document is, taken as a whole, and all such information hereafter
furnished by the Performance Guarantor to the Administrator, any Purchaser Agent
or any Purchaser in writing pursuant to this Performance Guaranty or any other





--------------------------------------------------------------------------------





Transaction Document will be, taken as a whole, true and accurate in all
material respects on the date such information is stated or certified.


(e)Actions, Suits. There are no actions, suits or proceedings pending or, to the
best of the Performance Guarantor’s knowledge, threatened against or affecting
the Performance Guarantor or any of its Affiliates or their respective
properties, in or before any court, arbitrator or other body, which could
reasonably be expected to have a Material Adverse Effect on the Performance
Guarantor.


(f)No Material Adverse Effect. Since December 31, 2010 there has been no
Material Adverse Effect on the on the Performance Guarantor.


SECTION 7.Covenant regarding Change in Control. The Performance Guarantor
covenants and agrees that, from the date hereof until the date following the
Facility Termination Date when all Obligations (as defined in the Receivables
Purchase Agreement) have been paid in full, the Performance Guarantor shall not
permit a Change in Control to occur.


SECTION 8.Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS PERFORMANCE GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF
NEW YORK AND BY EXECUTION AND DELIVERY OF THIS PERFORMANCE GUARANTY, THE
PERFORMANCE GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE PERFORMANCE GUARANTOR
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS PERFORMANCE GUARANTY OR
ANY DOCUMENT RELATED HERETO. THE PERFORMANCE GUARANTOR WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.


SECTION 9.Amendments, Etc. No amendment or waiver of any provision of this
Performance Guaranty, and no consent to any departure by the Performance
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrator, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.


SECTION 10.Expenses. The Performance Guarantor will upon demand pay to the
Administrator, the Purchasers Agents and the Purchasers the amount of any and
all reasonable expenses, including reasonable attorneys’ fees, costs, expenses
and disbursements, which they may incur in connection with the exercise or
enforcement of any of their respective rights or interests hereunder.


SECTION 11.Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including by facsimile) and mailed, sent or
delivered to it (a) if to the Administrator, to its address specified for
notices in the Receivables Purchase Agreement and (b) if to the Performance
Guarantor, to its address set forth below, or in either case, to such other
address as the relevant party specified to the other from time to time in
writing:


Owens Corning
One Owens Corning Parkway





--------------------------------------------------------------------------------





Toledo, Ohio 43659
Attention:    Treasurer
Telephone:    (419) 248-5934
Facsimile: (419) 325-0934


All such notices and communications shall be effective, (i) if personally
delivered, when received, (ii) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, and (iii) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means.


SECTION 12.No Waiver; Remedies. No failure on the part of the Administrator, any
Purchaser Agent, any Purchaser or the SPV to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


SECTION 13.Continuing Agreement. This Performance Guaranty is a continuing
agreement and shall (i) remain in full force and effect until the later of (x)
the payment and performance in full of the Guaranteed Obligations and all other
amounts payable under this Performance Guaranty and (y) one year and a day after
the date following the date after the Facility Termination Date when all the
Obligations (as defined in the Receivables Purchase Agreement) have been paid in
full, (ii) be binding upon the Performance Guarantor, its successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the
Administrator, the Purchaser Agents, the Purchasers and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii) upon any assignment by a Purchaser or Purchaser Agent
permitted pursuant to the Receivables Purchase Agreement, the applicable
assignee shall thereupon become vested with all the benefits in respect thereof
granted to the Purchasers and Purchaser Agents herein or otherwise. Each of the
parties hereto hereby agrees that each of the Purchasers, the Purchaser Agents,
the Indemnified Parties and the Affected Persons shall be a third-party
beneficiary of this Performance Guaranty.


SECTION 14.GOVERNING LAW. THIS PERFORMANCE GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)).


SECTION 15.Effect of Performance Guaranty. This Performance Guaranty amends and
restates in its entirety, as of the date hereof, that certain Performance
Guaranty, dated as of March 31, 2011 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Prior Performance Guaranty”), between
the Performance Guarantor and The Bank of Nova Scotia (the “Existing
Administrator”). Upon the effectiveness of this Performance Guaranty, the terms
and provisions of the Prior Performance Guaranty shall, subject to this
paragraph, be superseded hereby in their entirety. Notwithstanding the amendment
and restatement of the Prior Performance Guaranty by this Performance Guaranty,
the Performance Guarantor shall continue to be liable to each of the Purchasers,
the Purchaser Agents, the Existing Administrator and the Administrator for the
Guaranteed Obligations (as defined in the Prior Performance Guaranty), fees and
expenses which are accrued and unpaid under the Prior Performance Guaranty on
the date hereof (collectively, the “Prior Performance Guaranty Outstanding
Amounts”). To the extent that any rights, benefits or provisions in favor of the
Purchasers, the Purchaser Agents, the Existing Administrator or the
Administrator existed in the Prior Performance Guaranty and continue to exist in
this Performance Guaranty, then such rights, benefits or provisions are
reaffirmed and acknowledged to be and to continue to be effective from and after
the date of the Prior Performance Guaranty or any applicable portion thereof.
The Performance Guarantor agrees





--------------------------------------------------------------------------------





and acknowledges that any and all rights, remedies and payment provisions under
the Prior Performance Guarantee shall continue and survive the execution and
delivery of this Performance Guaranty. Upon the effectiveness of this
Performance Guaranty, each reference to the Prior Performance Guaranty in any
other document, instrument or agreement shall mean and be a reference to this
Performance Guaranty. Nothing contained herein, unless expressly herein stated
to the contrary, is intended to amend, modify or otherwise affect any other
instrument, document or agreement executed and/or delivered in connection with
the Prior Performance Guaranty.




IN WITNESS WHEREOF, the Performance Guarantor has caused this Performance
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.


OWENS CORNING




By:    /s/ Brad Lazorka
Name: Brad Lazorka
Title:    Vice President and Treasurer






Accepted as of the
date hereof:
PNC BANK, NATIONAL ASSOCIATION,
as Administrator
By:    /s/ Michael Brown                    
Name:     Michael Brown
Title:     Senior Vice President











